United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.S., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
JAMES A. HALEY VETERANS MEDICAL
CENTER, Tampa, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Wayne Johnson, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-0232
Issued: July 11, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 9, 2018 appellant, through counsel, filed a timely appeal from a May 14,
2018 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish cervical, lumbar,
and bilateral upper and lower extremity conditions causally related to the accepted May 31, 2015
employment incident.
FACTUAL HISTORY
On June 1, 2015 appellant, then a 53-year-old nurse aid, filed a traumatic injury claim
(Form CA-1) alleging that on May 31, 2015 she sustained injuries to her neck, both shoulders, low
back, and legs while caring for patients while in the performance of duty.3 She described duties
which included bathing and cleaning, as well as turning, pushing, and pulling patients up in bed.
Appellant did not stop work.
In reports dated June 1 and 18, 2015, Brendalee Figueroa, an advanced registered nurse
practitioner, reviewed 2014 and 2015 diagnostic tests and medical records, and provided
examination findings. She noted that appellant had a history of L5-S1 herniated nucleus pulposus.
Appellant’s diagnoses included anxiety and depression due to chronic pain and work-related
injuries, cervical disc with myelopathy, bilateral upper extremity radiculopathy, bilateral shoulder
impingement, aggravation of left shoulder tenosynovitis, bilateral lower extremity radiculopathy,
and lumbar disc syndrome with myelopathy. Ms. Figueroa opined that appellant’s work duties on
May 31, 2015 caused cervical spine and bilateral shoulder injuries and aggravated her prior
lumbosacral condition. She continued to submit reports to the record which provided diagnoses
and which opined that appellant sustained a traumatic injury on May 31, 2015.
In a report dated June 8, 2015, Dr. Sara Vizcay, a Board-certified family medicine
physician, noted an injury date of May 31, 2015. She reviewed appellant’s medical records and
provided examination findings which included C4-6 tenderness, increased tenderness on neck
flexion, some left shoulder subluxation, tenderness on midline dorsolumbar spine, and moderate
paraspinal spasm intensity at L5-S1 trigger points. Dr. Vizcay diagnosed cervical and thoracic
disc disease with myelopathy and herniation, bilateral upper extremity radiculopathy, bilateral
shoulder impingement, aggravation of left shoulder tenosynovitis, depression and anxiety due to
chronic pain and work-related injuries, and lumbar disc syndrome with myelopathy. She noted
that appellant’s degenerative joint disease, lumbar disc disease, and stenosis placed her at risk for
aggravation or new injuries with lifting, pushing, or pulling more than 20 pounds. Dr. Vizcay
explained that the work of caring for patients weighing at least 80 pounds and heavy workload on
May 31, 2015 placed a strain on her already weakened musculoskeletal system, which resulted in
a new injury and aggravation of a prior work injury.
The record contains magnetic resonance imaging (MRI) scans dated June 9, 2015 of
appellant’s cervical, lumbar, and thoracic spines revealed C3-4 disc bulge, C4-5 posterocentral
3

The record reflects that appellant had prior claims which were accepted for lumbar and thoracic conditions. An
April 12, 2009 traumatic injury claim was accepted for lumbar sprain under OWCP File No. xxxxxx661; an April 1,
2010 occupational disease claim was accepted for thoracic lumbar sprain under OWCP File No. xxxxxx064; and a
February 11, 2015 traumatic injury claim was accepted for lumbar sprain under OWCP File No. xxxxxx864. These
claims have not been administratively combined with the current claim.

2

protrusion-type herniation with annulus tear, C5-6 disc bulge with shallow posterocentral
protrusion-type herniation, L1-2 protrusion type herniation with annulus tear, mild worsening of
disc herniations and resultant spinal canal stenosis at C5-6 and C6-7, L4-5 disc bulge, L5-S1 right
paracentral protrusion-type herniation with annulus tear, T2-3 protrusion-type herniation, T5-6
disc bulge, and possible acute injury.
In a June 10, 2015 work capacity evaluation (Form OWCP-5c), Dr. Kevin L. Scott, a
physician Board-certified in orthopedic surgery and family medicine, placed appellant off work.
He diagnosed cervical disc syndrome with myelopathy, bilateral shoulder radiculopathy, bilateral
upper extremity neuritis, and lumbar disc syndrome with myelopathy.
A June 17, 2015 MRI scan of appellant’s right shoulder diagnosed distal supraspinatus
tendinitis, marrow edema with hypertrophic changes at the acromioclavicular joint causing
subacromial space narrowing, SLAP type 1 superior labral tear, and mild subacromial bursitis. A
June 17, 2015 MRI scan of the left shoulder revealed supraspinatus tendinosis/tendinitis, no labral
tear, and marrow edema with hypertrophic changes at the acromioclavicular joint causing
subacromial space narrowing.
In a development letter dated June 26, 2015, OWCP informed appellant that initially her
claim appeared to be a minor injury that resulted in minimal or no lost time from work and was
administratively handled to allow payment of a limited amount of medical expenses. However,
appellant’s claim was being reopened for adjudication because the medical bills had exceeded
$1,500.00. OWCP advised her of the type of factual and medical evidence needed and provided a
questionnaire for her completion. It afforded appellant 30 days to provide the necessary
information.
OWCP thereafter received additional evidence. Dr. Scott, in a June 10, 2015 report, noted
a May 31, 2015 date of injury. He provided examination findings and diagnosed cervical disc
syndrome with myelopathy, bilateral upper and lower extremity radiculopathy, aggravation of left
shoulder tenosynovitis, and lumbar and thoracic disc syndrome with myelopathy and herniated
disc. Dr. Scott determined, based on appellant’s statement and examination findings, that she
sustained an aggravation of her lumbosacral spine and injuries to both shoulders and her cervical
spine from work activities performed on May 31, 2015. He concurred with both Dr. Vizcay and
Ms. Figueroa that appellant’s preexisting degenerative joint disease, stenosis, and lumbar disc
disease made her susceptible to new injuries or aggravation from lifting, pulling, or pushing more
than 20 pounds. Dr. Scott noted that the work appellant performed on May 31, 2015 involved care
for patients weighing at least 80 or 90 pounds and was the direct cause of her injury.
Dr. Vizcay, in a June 29, 2015 report, provided examination findings which included C46 tenderness, increased tenderness on neck flexion, some left shoulder subluxation, tenderness on
midline dorsolumbar spine, and moderate paraspinal spasm intensity at L5-S1 trigger points. She
noted May 31, 2015 as the date of injury and diagnosed cervical and thoracic disc disease with
myelopathy and herniation, bilateral upper extremity radiculopathy, bilateral shoulder
impingement, aggravation of left shoulder tenosynovitis, depression and anxiety due to chronic
pain and work-related injuries, and lumbar disc syndrome with myelopathy.

3

In a June 30, 2015 duty status report (Form CA-17), Dr. Vizcay noted a May 31, 2015
injury date and placed appellant off work.
On July 3, 2015 Dr. Scott completed a Form OWCP-5c and indicated that appellant was
disabled from work. In a narrative report of the same date, he provided physical examination
findings and diagnosed cervical, lumbar, and thoracic disc syndrome with myelopathy and
herniated disc, bilateral shoulder impingement syndrome, bilateral upper and lower extremity
radiculopathy, and aggravation of left shoulder tenosynovitis.
By decision dated July 31, 2015, OWCP denied appellant’s claim, finding that the medical
evidence of record was insufficient to establish that the diagnosed medical conditions had been
caused or aggravated by the accepted May 31, 2015 employment incident.
In OWCP-5c forms dated August 3, 6, and 18, 2015, Dr. Vizcay placed appellant off work.
She diagnosed cervical and lumbar stenosis with multiple levels of disc herniation, an antalgic
gait, and bilateral upper extremity neuritis. Dr. Vizcay, in an August 6, 2015 report, again related
that appellant’s diagnoses were due to work-related injuries. On August 11, 2015 she opined that
appellant was temporarily totally disabled due to lumbar, cervical, and other work injuries
sustained on February 11 and May 31, 2015.
In OWCP-5c forms dated June 10, and August 19 and 26, 2015, Dr. Scott found appellant
totally disabled from work.
On August 26, 2015 appellant requested reconsideration and submitted an attending
physician’s report (Form CA-20) from Dr. Vizcay noting a May 31, 2015 injury date and
diagnoses of cervical disc syndrome, bilateral shoulder impingement, and lumbar disc syndrome
with impingement. Dr. Vizcay indicated that appellant had preexisting conditions or a prior injury,
and noted a February 2015 injury. She also checked a box marked “yes” indicating that the
diagnosed conditions had been caused or aggravated by an employment activity.
On September 2, 2015 Dr. Vizcay found that appellant was disabled from working due to
her February 11, 2015 employment injury. She, in OWCP-5c forms dated September 24 and
October 2, 2015, found appellant disabled from work.
By decision dated October 21, 2015, OWCP denied modification of its prior decision.
In an October 27, 2015 report, Dr. Jay Parekh, a Board-certified pain medicine physician
and anesthesiologist, noted that appellant had been referred by Ms. Figueroa. He provided
examination findings and noted that the pain began in 2009 due to herniated discs from moving
patients. Dr. Parekh diagnosed chronic pain syndrome and lumbar spondylosis.
Dr. Vizcay, in a November 12, 2015 Form OWCP-5c, found appellant temporarily totally
disabled from work.
In a report dated January 27, 2016, Dr. David P. Kalin, a Board-certified family practice
physician, based upon a review of medical records and a physical examination, diagnosed chronic
cervical musculoskeletal ligamentous strain, C3-4 and C4-5 disc bulges, C4-5 posterior central
protrusion-type herniation with annulus tear, C6-7 posterior/left central paracentral protrusion4

type herniation with annulus tear, mild bilateral neural foraminal narrowing, C5-6 and C6-7 spinal
canal stenosis, chronic thoracic ligamentous musculoskeletal strain, T3-4 posterior central-type
herniation, T5-6 disc bulge, chronic lumbosacral musculoskeletal ligamentous strain, L1-2 right
paracentral protrusion-type herniation with annulus tear, L4-5 disc bulge, L5-S1 right paracentral
protrusion-type herniation with annulus tear, L5-S1 diffuse mild degenerative joint disease,
significant L5-S1 disc space narrowing, bilateral shoulder impingement syndrome, and history
intermittent right upper extremity and bilateral low extremity dysesthesia. He opined that
appellant’s February 11, 2015 work-related injury had aggravated these conditions, which he noted
were originally caused by an April 12, 2009 employment injury. Dr. Kalin reported that on
May 31, 2015 she was put in a nonwork status due to progressively worsening right leg and lower
back pain while performing her usual work duties. He noted that appellant continued to be in a
nonwork status. Dr. Kalin opined that on February 11, 2015 she aggravated her April 12, 2009
employment injury, which was reaggravated by the repetitive stress of her work duties after her
return to work for the period March 31 until May 31, 2015.
In a March 8, 2016 Form OWCP-5c, Dr. Scott placed appellant off work.
By decision dated March 21, 2017, OWCP denied modification finding that the evidence
of record did not establish a diagnosed condition due to the accepted May 31, 2015 employment
incident.
A January 10, 2018 report by Ms. Figueroa and Dr. Sydel Legrand, a Board-certified
family practice physician, detailed physical examination findings and noted review of medical
reports and diagnostic tests. Appellant’s diagnoses were related as cervical disc disease with
herniation and neuritis, lumbar disc syndrome with herniation and neuritis, bilateral upper and
lower extremity radiculopathy, bilateral shoulder impingement, bilateral shoulder tendinitis, right
shoulder ligament and/or tendon tear, and anxiety and depression due to work-related injuries and
chronic pain. Dr. Legrand and Ms. Figueroa opined that appellant was totally disabled due to her
chronic conditions which they attributed to her work. They concurred with Dr. Patel’s May 9,
2015 opinion that her May 31, 2015 employment injury had aggravated her lumbar herniated disc
disease with neuritis and was the cause of the bilateral shoulder and cervical conditions.
On March 21, 2018 OWCP received appellant’s request for reconsideration.
By decision dated May 14, 2018, OWCP denied modification of its March 21, 2017
decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,4 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
4
S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).

5

to the employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
To determine if an employee has sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether fact of injury has been established. Fact of injury
consists of two components that must be considered in conjunction with one another. The first
component is whether the employee actually experienced the employment incident that allegedly
occurred.7 The second component is whether the employment incident caused a personal injury.8
Rationalized medical opinion evidence is required to establish causal relationship. The
opinion of the physician must be based on a complete factual and medical background, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment incident.9
ANALYSIS
The Board finds that this case is not in posture for decision.
Appellant submitted reports by Dr. Vizcay and Dr. Scott in support of her claim. In her
June 8, 2015 report, Dr. Vizcay noted appellant’s employment history and prior employmentrelated injuries, and presented examination findings. She diagnosed cervical and thoracic disc
disease with myelopathy and herniation, bilateral upper extremity radiculopathy, bilateral shoulder
impingement, aggravation of left shoulder tenosynovitis, depression and anxiety due to chronic
pain and work-related injuries, and lumbar disc syndrome with myelopathy. Dr. Vizcay opined
that the May 31, 2015 traumatic injury aggravated appellant’s preexisting lumbosacral work injury
and caused cervical and bilateral shoulder injuries. She explained that appellant had weakened
musculoskeletal system and degenerative joint disease due to prior injuries. Moreover, appellant
was at risk for aggravation or new injuries with lifting, pushing, or pulling more than 20 pounds
due to her preexisting lumbar conditions and degenerative joint disease. Dr. Vizcay further
explained that appellant’s work duties on May 31, 2015 of caring for patients weighing at least 80
pounds and heavy workload on May 31, 2015 placed a strain on her already weakened
musculoskeletal system, resulting in a new injury and aggravation of a prior work injury.
In his June 10, 2015 report, Dr. Scott reviewed appellant’s employment history, prior
employment-related injuries, and medical records, and presented examination findings. He
diagnosed cervical disc syndrome with myelopathy, aggravation of left shoulder tenosynovitis,
bilateral upper and lower extremity radiculopathy, and lumbar and thoracic disc syndrome with
5

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
6
K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
7

Elaine Pendleton, 40 ECAB 1143 (1989).

8

M.H., Docket No. 18-1737 (issued March 13, 2019); John J. Carlone, 41 ECAB 354 (1989).

9

S.S., Docket No. 18-1488 (issued March 11, 2019).

6

myelopathy and herniated disc. Based on examination findings and appellant’s statement
regarding her work duties, Dr. Scott attributed her bilateral shoulder and cervical injuries and
aggravation of her lumbosacral spine to the work duties performed on May 31, 2015. He explained
that her preexisting lumbar conditions and degenerative joint disease made her susceptible to
aggravation or new injuries when lifting, pulling, or pushing more than 20 pounds. As appellant’s
duties on May 31, 2015 involved caring for patients weighing at least 80 pounds, Dr. Scott opined
that this directly caused an aggravation of her lumbosacral spine and cervical and bilateral shoulder
injuries.
The Board finds that Dr. Vizcay and Dr. Scott provided affirmative opinions on causal
relationship which described the mechanism of injury, findings upon examination, and explained
how the accepted May 31, 2015 employment incident produced mechanical forces which caused
appellant’s diagnosed medical conditions. The Board finds that their opinions, while not
sufficiently rationalized to meet her burden of proof, are sufficient to require further development
of the case record.10
In addition, OWCP’s procedures provide that cases should be administratively combined
when correct adjudication of the issues depends on frequent cross-referencing between files.11 For
example, if a new injury case is reported for an employee who previously filed an injury claim for
a similar condition or the same part of the body, doubling is required.12
On remand OWCP shall administratively combine appellant’s accepted claims. It should
then prepare an updated statement of accepted facts and refer her to a second opinion physician
for an evaluation and opinion regarding causal relationship. After this and any other further
development as deemed necessary, OWCP shall issue a de novo decision.
CONCLUSION
The Board finds that this case is not in posture for decision.

10

C.M., Docket No. 18-1516 (issued May 8, 2019); S.S., Docket No. 17-0332 (issued June 26, 2018). See also
John J. Carlone, supra note 8; Horace Langhorne, 29 ECAB 820 (1978).
11

Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance & Management, Chapter 2.400.8(c)
(February 2000).
12

Id.; K.T., Docket No. 17-0432 (issued August 17, 2018).

7

ORDER
IT IS HEREBY ORDERED THAT the May 14, 2018 decision of the Office of Workers’
Compensation Programs is set aside and this case is remanded for further action consistent with
the decision of the Board.
Issued: July 11, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

